DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 26 October 2021.
Claims 1, 6, 8, 10, 12, 14, 18, and 19-22 were amended. Claims 1-4, 6-15, and 18-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 12, 18, and 19 are objected to because of the following informalities: 
Claim 1 recites “from a advertiser computer”, which should recite “from an advertiser computer.” Claims 12 and 18 are similarly objected to. 
Claim 19 recites “wherein at least one of the first subset of the one or more electronic content is further based on.” Based on the parallel claims, this appears to contain an error due to the 26 October 2021 amendments, and should instead recite “wherein at least one of the first subset of the one or more electronic content elements is further based on”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4, 6-15, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “determining, by the server processor, a first subset of the one or more electronic content elements based on comparing the one or more electronic content elements against the first set of keywords and the second set of keywords”. One of ordinary skill in the art would understand the identified limitation as describing the identification of a set of electronic content elements (i.e., advertisements) by comparing the advertisements against a set of keywords. This scope is not supported by the original disclosure.
Applicant identified [0019] and [0020] of the pre-grant publication as support for the amendments at large. However, neither of these paragraphs appear to be relevant to the identified issue. The most relevant portions of the original disclosure are identified below: 
 If such an advertisement is located a filter is employed which compares at least one keyword associated with the advertiser with a set of words associated with a web page from the website. If the comparison results in a match the selected advertisement is displayed. [0007]

A keyword or keywords is/are compared to words on the webpage and/or words on the website and/or words in the search results. [0017]

Once the advertiser selects the keyword(s) the system will filter selections of the advertiser's advertisements based at least in part on a comparison of these keywords to a set of text associated with a web page, web site or search listing results. [0031]

The above limitations only describe comparing keywords to the content of a webpage rather than the content of an advertisement. These disclosures do not suggest comparing keywords to advertisement content as claimed. As such, these disclosures do not support the identified limitation. The remainder of the original disclosure similarly fails to support the identified limitation. Thus because the claims capture 

Amended claim 2 recites the non-original limitation “wherein parsing the web page content further includes returning one or more text words for comparing against one of the first set of keywords and the second set of keywords”. 
Applicant identified [0019] and [0020] of the pre-grant publication as support for the amendments at large. However, neither of these paragraphs appear to be relevant to the identified issue. The most relevant portions of the original disclosure are identified below: 
 Content parser 116 may read publisher's content and relate it through semantic vectors to one or more topic(s)/theme(s) with an associated relevancy score. For example, a page of content provided by Publisher A may be determined to be about “Travel” with a relevancy of 1.0 (100%), “Vacations” with a relevancy of 0.86 (86%), “Cruises” with a relevancy of 0.72 (72%), and “Live Entertainment” with a relevancy of 0.51 (51%). The topics/themes and associated relevancy outputs of content parser 116 may provide specific ad placement opportunities for ads associated with the fixed placement advertisement 402. The parsed information may be used by ad application 110 to select ad(s) that are most or very relevant to the identified topic(s)/theme(s) for placement within the web pages. [0025]

The above disclosure reasonably supports parsing topics/theme words from a web page, and using those topics/themes to select advertisements. However, it does not disclose, support, or suggest comparing those topics/themes to the keywords of the claims. The remainder of the original disclosure similarly fails to support the identified limitation. Thus because non-original limitations are not supported by the original disclosure, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Thus the claim is rejected for failing the written description requirement. Claims 9 and 13 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


storing, in a database, one or more content elements received from a first advertiser; receiving, a request for content from a first use; parsing, the content to determine one or more relevancy scores based on one or more semantic vectors representing one or more content topics; based on a ranking of the one or more relevancy scores, selecting, the one or more content elements from the database; receiving, a first set of keywords and a second set of keywords from the advertiser, the first set of keywords configured to enable the display of the one or more content elements, the second set of keywords configured to prevent the display of the one or more content elements; determining, a first subset of the one or more content elements based on comparing the one or more content elements against the first set of keywords and the second set of keywords; and sending, the first subset of the one or more content elements to the first user, including a preferential order based on the one or more relevancy scores. These limitations set forth a concept of selecting content to provide to a user based on relevancy and keywords. This concept is a marketing or advertising activity, and as such the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate an abstract idea into a practical application. The claims recite the additional element of a processor and a database system. These elements are recited at a high level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea with a generic computing device does not integrate an abstract idea into a practical application. The claims further recite the additional elements of information received from a computer, receiving a request from a first user device, and sending information to the user device. These additional elements reflect no improvement to technology, do not require the use of a particular machine, do not effect a transformation of a particular article, and do not meaningfully limit the abstract idea. Instead, these additional elements only generally link the abstract idea to a technological environment involving networked devices. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of a web page rendering on a display. This additional element reflects no improvement to technology, does not require the use of a particular 
At step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than an abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional elements of receiving and sending information to other devices. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). As such, these additional elements do not constitute significantly more either individually or with the above computing devices. As previously noted, the claims recite the additional element of a web page. However, per Shuping et al. (US 6313855 B1), web pages and their display was well known well before the priority date of the claimed invention (“The web browser renders the web page data into a web page and facilitates the display of the web page in a "window" on computer 120 in a well-known manner.” See at least Column 5, Lines 1-5). There are no further additional elements. As previously noted, when considered as a combination the additional elements only generally link the abstract idea to a technological environment involving networked computing devices and the internet. However, per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be insufficient to qualify as 
Dependent claims 2-4, 6, 7, 9-11, 13-15, and 19-22 only further describe the abstract idea, and do not recite any other additional elements. The claims continue to recite an abstract idea, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more, both when considered individually or as a combination of additional elements. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 1-4, 6-15, and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott et al. (US 2008/0163071 A1) in view of Aubespin et al. (US 2018/0300745 A1) and Axe (US 2005/0055271 A1). 

Regarding Claim 1, 8, 12, and 18: Abbot discloses a system for controlling the display of electronic content on web pages of one or more user devices, the system comprising:
a database system configured to store i) the one or more electronic content elements received from a advertiser computer (Video ads database 112 may store video advertisement(s) for display within the web pages provided by content publishers 104 and accessed by user computers 102. The video ads stored in database 112 may be downloaded from advertiser(s) over internet 108 or received by video selection system 106 according to any other suitable approach (e.g., uploaded from portable storage media such as a digital video discs provided by the advertisers). See at least [0019]) and ii) at least one of a keyword, a topic data, and an electronic content element criteria received from the advertiser computer (video ads database 112 may store information associated with the video advertisements including, for example, topics/themes (e.g., for determining relevance of the ads to given web pages), associated text and/or graphic(s) … other criteria regarding the display of the video ads within web pages provided by content publishers 104 (e.g., an identification of one or more web pages in which a given video ad is eligible for display). See at least [0019]). 
a server processor configured to execute a series of operations (embodiments of the invention described above are implementable, at least in part, using a computer system, it will be appreciated that a computer program for implementing at least part of the described methods and/or the described systems is envisaged as an aspect of the present invention. See at least [0039]. Also: , including: 
receiving, by the server processor, a request for web page content from a first user device, the web page content associated with a web page rendering on a display of the first user device (at stage 202 a request for access to a web page may be received. For example, a web server associated with content publisher 104 may receive an HTTP (Hypertext Transfer Protocol) request for access to a web page provided by the publisher from a web browser operating on user computer 102. See at least [0025]). 
parsing, by the server processor, the web page content to determine one or more relevancy scores based on one or more semantic vectors representing one or more content topics (Content parser 116 may read publisher's content and relate it through semantic vectors to one or more topic(s)/theme(s) with an associated relevancy score. For example, a page of content provided by Publisher A may be determined to be about "Travel" with a relevancy of 1.0 (100%), "Vacations" with a relevancy of 0.86 (86%), "Cruises" with a relevancy of 0.72 (72%), and "Live Entertainment" with a relevancy of 0.51 (51%). See at least [0021]).
based on a ranking of the one or more relevancy scores, selecting, by the server processor, the one or more electronic content elements from the database system (Content parser 116 may return a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page (e.g., such that ads associated with the most relevant theme/topic are more likely to be displayed earlier in a sequence of ads selected by system 106 for display). See at least [0022]). 
sending, by the server processor, one or more electronic content elements to the first user device for rendering display on the web page of the first user device, the rendering including a preferential order based on the one or more relevancy scores (At stage 306, the selected video ad(s) may be transmitted for display within a web page. See at least [0026]. Also: The system may include a content parser configured to parse the content of the page in order to determine one or more relevancy scores corresponding to the relevancy of the page to one or more themes. In such 

However, Abbot does not appear to disclose: 
receiving a first set of keywords and a second set of keywords from the advertiser computer, the first set of keywords configured to enable the display of the one or more electronic content elements, the second set of keywords configured to prevent the display of the one or more electronic content elements;
determining a first subset of one or more electronic content elements based on comparing the one or more electronic content elements against the first set of keywords and the second set of keywords;

Aubespin teaches: 
receiving a first set of keywords and a second set of keywords from the advertiser computer, the first set of keywords configured to enable the display of one or more electronic content elements, the second set of keywords configured to prevent the display of the one or more electronic content elements (FIGS. 5A-F show exemplary screenshots for a user using the advertisement system 10. The user may include an advertiser using the advertisement system 10 to implement an advertising campaign. See at least [0054]. Also: In FIG. 5C, the "keyword templates" menu is shown. In some implementations, a user can add a keyword template 24 by clicking on an "add new keyword" button 72. See at least [0063]. Also: In FIG. 5F, the "negative keywords" menu is shown. In some implementations, a user can add a negative keyword in the keyword template 24 by clicking on an "add new negative keyword" button 84. See at least [0069]). 
determining a first subset of one or more electronic content elements based on comparing one or more electronic content elements against the first set of keywords and the second set of keywords (The keyword template 24 is used to generate keywords 35 (see FIG. 2C) that describe, relate to, are otherwise to be associated with the advertisement 20. In some implementations, the key words or phrases can be used to place the advertisement 20 in other media, or determine whether to present the advertisement 20 to a member of the target audience. For example, if one of the key words or 
sending the first subset of the one or more electronic content elements (determining, by the one or more processors using the fixed portion of the advertisement template, that the advertisement is to be served in response to a query when a word or phrase appearing in the query matches the pre-defined text in the fixed portion of the advertisement template; and serving, by the one or more processors, the created advertisement. See at least Claim 1). 
Abbot provides an advertisement serving system which selects advertisements based on document relevancy, upon which the claimed invention’s further selection of advertisements and exclusion of advertisements according to advertiser keywords can be seen as an improvement. However, as demonstrated by Aubespin, the prior art already knew of selecting and excluding advertisements based on positive and negative keywords selected by an advertiser. One of ordinary skill in the art could have trivially applied the techniques of Aubespin to the system of Abbot to further narrow the 

Further, Axe teaches determining a subset of one or more electronic content elements based on comparing the one or more electronic content elements against keywords (Filtering operations 490 may generate a filtered set 495 of candidate ads (or ad groups) from the candidate ads (or ad groups) 470 using, at least, ads (or ad groups) 485. The ads (or ad groups) 485 may be determined by ad (or ad group) block determination operations 480 using, at least, specific ad block information 446. See at least [0066]. Also: "Specific" terms relevant to the text (e.g., creative text, keyword targeting criteria, etc.) of an ad that should be blocked. For example, to block ads for Sony televisions, the specific terms might include "sony televisions", "sony wega", "sony hdtv", etc. Ads with creative text, keyword targeting criteria, and/or landing page text, etc. that contain these terms would be blocked. See at least [0079]). 
Abbot and Aubespin suggest an advertisement serving system which selects advertisements according to keywords as compared to the documents that the advertisements are to be placed within, which differs from the claimed invention by the substitution of the advertisements as the documents compared against the keywords. However, Axe demonstrates that the prior art already knew of comparing keywords against the content of advertisements to determine selected advertisements. One of ordinary skill in the art could have trivially substituted the advertisements of Abbot into the comparison of Aubespin via the techniques of Axe such that Aubespin’s keywords would be compared against the advertisements to determine which advertisements to provide. One of ordinary skill in the art would have recognized that such a substitution would allow advertisers to control which advertisements are distributed through keyword settings. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Abbot and the teachings of Aubespin and Axe. 

Regarding Claim 2, 9, and 13: Abbot in view of Aubespin and Axe teaches the above limitations. Additionally, Abbot discloses wherein parsing the web page content further includes returning one or more text words for comparing against one of the first set of keywords and the second set of keywords (Content parser 116 may read publisher's content and relate it through semantic vectors to one or more topic(s)/theme(s) with an associated relevancy score. For example, a page of content provided by Publisher A may be determined to be about "Travel" with a relevancy of 1.0 (100%), "Vacations" with a relevancy of 0.86 (86%), "Cruises" with a relevancy of 0.72 (72%), and "Live Entertainment" with a relevancy of 0.51 (51%). See at least [0021]. Examiner’s note: The claims do not actually require a comparison of the returned text and the keywords, and as such the limitation “for comparing…” is interpreted as an intended result, and thus may be given limited patentable weight). 

Regarding Claim 3: Abbot in view of Aubespin and Axe teaches the above limitations. Additionally, Aubespin teaches wherein one of the first set of keywords and the second set of keywords relate to a display location of the one or more electronic content elements on the web page (The keyword template 24 is used to generate keywords 35 (see FIG. 2C) that describe, relate to, are otherwise to be associated with the advertisement 20. In some implementations, the key words or phrases can be used to place the advertisement 20 in other media, or determine whether to present the advertisement 20 to a member of the target audience. For example, if one of the key words or phrases is similar to other words or phrases in another document such as a web page, then the advertisement 20 may be placed in the other document. See at least [0028]. Also: In one implementation, a word or phrase designated as a "specific" match may be used to indicate that the advertisement 20 may be served only in response to that precise word or phrase appearing in a document or query. Thus, if the keyword "tennis shoes" is designated as having a specific match type, then the advertisement 20 will not be displayed to a user who supplies the query "shoes for tennis," but will be displayed to a user who supplies the query "discount tennis shoes," based on this keyword 35. See at least [0030]. Examiner’s note: The specification does not describe what it means for a keyword to “relate” to a location. The plain and ordinary meaning of the term is to “make a connection between”. Because the keywords of Aubespin are used to determine any placement of the content elements, they are interpreted as relating to all the display locations of the webpage, and as such 

Regarding Claim 4: Abbot in view of Aubespin and Axe teaches the above limitations. Additionally, Aubespin teaches wherein one of the first set of keywords and the second set of keywords relate to a display format of the one or more electronic content elements on the web page (The keyword template 24 is used to generate keywords 35 (see FIG. 2C) that describe, relate to, are otherwise to be associated with the advertisement 20. In some implementations, the key words or phrases can be used to place the advertisement 20 in other media, or determine whether to present the advertisement 20 to a member of the target audience. For example, if one of the key words or phrases is similar to other words or phrases in another document such as a web page, then the advertisement 20 may be placed in the other document. See at least [0028]. Also: In one implementation, a word or phrase designated as a "specific" match may be used to indicate that the advertisement 20 may be served only in response to that precise word or phrase appearing in a document or query. Thus, if the keyword "tennis shoes" is designated as having a specific match type, then the advertisement 20 will not be displayed to a user who supplies the query "shoes for tennis," but will be displayed to a user who supplies the query "discount tennis shoes," based on this keyword 35. See at least [0030]. Examiner’s note: The specification does not describe what it means for a keyword to “relate” to a display format. The plain and ordinary meaning of the term is to “make a connection between”. Because the keywords of Aubespin are used to determine where the content elements are displayed at all, they are interpreted as relating to the formatting of the elements on the web page). The motivation to combine Abbot, Aubespin, and Axe is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 6, 10, and 14: Abbot in view of Aubespin and Axe teaches the above limitations. Additionally, Abbot in combination with Aubespin, suggests wherein at least one of the first subset of the one or more electronic content elements is further based on one of a calculation of relevancy between the web page and the one or more electronic content elements, a past performance of the one or more electronic content elements on the web page, and a combination of the relevancy and past performance (Content parser 116 may return a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page (e.g., such that ads associated with the most relevant theme/topic are more likely to be displayed earlier in a sequence of ads selected by system 106 for display). See at least [0022]).

Regarding Claim 7, 11, and 15: Abbot in view of Aubespin and Axe teaches the above limitations. Additionally, Abbot discloses wherein parsing the one or more content topics includes ranking the one or more content topics of the web page content in order of greatest to least relevant to the contents of the web page  (Content parser 116 may return a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page (e.g., such that ads associated with the most relevant theme/topic are more likely to be displayed earlier in a sequence of ads selected by system 106 for display). See at least [0022]).

Regarding Claim 19, 20, 21, and 22: Abbot in view of Aubespin and Axe teaches the above limitations. Additionally, Aubespin teaches wherein at least one of the first subset of the selected one or more electronic content elements is further based on a comparison between one of the first set of keywords and the second set of keywords resulting in at least a partial match (The placeholders 28 of the keyword template 24 include a space after "hotel in" for a city, and a separate space for the city. The phrase "hotel in [city]" is designated a specific match, while "[city]" alone is designated as a general match. See at least [0033]. Also: Optionally, a match type (e.g., "general," "specific," "exact," or " negative") may also be used in the keyword template 24. The match type can be used, for example, to determine criteria by which to serve the advertisement 20. See at least [0029]-[0031]). The motivation to combine Abbot, Aubespin, and Axe is the same as explained under claim 1 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 112, 1st Rejections of claims 1-4, 6-15, and 18-22: In order to advance prosecution, certain amendments have been made. 
Examiner’s Response: Applicant's arguments and amendments filed 26 October 2021 have been fully considered.
Regarding the rejection relating to “determine one or more relevancy scores based on one or more content vectors representing one or more content topics”, Applicant’s amendments resolve the identified issue. This rejection is withdrawn. 
Regarding the rejection relating to “determining, by the server processor, a first subset of the one or more electronic content elements based on comparing the one or more electronic content elements against the first set of keywords”, neither applicant’s amendments nor arguments appear to address the identified issue. This rejection is maintained.
Regarding the rejection relating to “a database system configured to store one or more electronic content elements received from a user computer”, Applicant’s amendments resolve the identified issue. This rejection is withdrawn.
Regarding the rejection relating to “receiving, by the server processor, a first set of keywords and a second set of keywords from the user computer”, Applicant’s amendments resolve the identified issue. This rejection is withdrawn.
Regarding the rejection relating to “wherein parsing the web page content further includes returning one or more text words for comparing against one of the first set of keywords and the second set of keywords”, Applicant’s argument is not persuasive. The disclosure at Page 7, Lines 23-28 state: “with a web page. Subsequent to making the initial determination, but prior to serving an advertisement 402, ad selection application 110 employing filter 118 performs a comparison of one or more keywords associated with the advertiser to one or more words associated with the website 400 or web page(s) 408 (Fig. 5). If the comparison results in a match, depending on the system configuration, ad selection application 110 serves (Fig. 3) or refuses to serve (Fig. 4) advertisement 402 for display within the web pages 408.” This disclosure reasonably supports the comparison of keywords against text associated with the page, but does not describe at all how the text is acquired. As such, it does not appear to support “wherein parsing the web page content further includes returning one or more text words.”

Applicant’s Argument Regarding 112, 2nd Rejections of claims 1-4, 6-15, and 18-22: Applicant has amended the independent claims to address the 112 issues related to the claim language.  
Examiner’s Response: Applicant's arguments and amendments filed 26 October 2021 have been fully considered, and they resolve the identified issues. The rejections under 112, 2nd are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-4, 6-15, and 18-22: 
The written description of the originally-filed specification confirms that the claims “focus on a specific means or method that improves” the delivery of dynamic content for optimal distribution and display on user devices. 
This technological improvement over existing advertising content is not an abstract idea. 
Examiner’s Response: Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.
MPEP 2106 notes that “a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The present claims do not provide a degree of specificity that indicates that the limitations are more than mere instructions to apply the exception. 
Per MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.“ Applicant cites [0018] of the pre-grant publication as demonstrating a technical improvement. However, one of ordinary skill in the art reading this disclosure would only see a description of some desired operation of a marketing technique, rather than any technological improvement. As such, applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-4, 6-15, and 18-22: Abbot, Axe, and Aubespin, taken alone or in combination, fail to disclose or suggest, and the rejection fails to otherwise 
Examiner’s Response: Applicant's arguments filed 26 October 2021 have been fully considered. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, as explained in the reject above, Abbot, Axe, and Aubespin teach the identified limitations. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the office action dated 28 July 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-11-18